oOo ON DO oa FF WwW DY —

NO RO PR PO NP PN PNP PMO NMO - AS Aa Ba a a eS eo Ss |
oN OD oO FBP WO NY | DOD oO WON DO a FR WO NY | CO

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SERGIO DE ALBA, No. CV 17-609-AB (AGR)
Petitioner,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
PEOPLE OF THE STATE OF
CALIFORNIA,

Respondent.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
including the magistrate judge’s Report and Recommendation. No objections to the
Report have been filed. The Court accepts the findings and recommendation of the
Magistrate Judge.

IT |S ORDERED that Judgment be entered denying the Petition for Writ of

Habeas Corpus and dismissing this action with prejudice.

DATED: _February 5.2020 ( ph

United States District Judge

 
